DETAILED ACTION
The following is a Final office action in response to communications received on 12/15/2020.  Claims 1 and 21 have been amended.  Claims 1-2, 5-7, 9-18 and 21-26 are pending and examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9-13, 15-18 and 21-26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visone (U.S. Patent No. 7,448,178) in view of Lehman. (U.S. Patent No. 478,163) and Brekke (U.S. Publication No. 2012/0222382).
Regarding claims 1 and 25, Visone discloses a combination of a joist hanger (figure 10) and a header (supporting member not shown) having a bottom (column 6, lines 59-62), the joist hanger comprising a joist support (figure 10) comprising a bottom wall (same as figure 9, i.e. the forward most element 30), left and right axial joist-engaging walls which extend upwardly from adjacent the bottom wall and define there between a joist receiving space (Shown in Fig.10), and a longitudinal wall (walls equivalent to walls 10, 12 in Fig. 1) having a header-engaging back surface which engages the header when the joist hanger is secured to the header;  a hole (Fig. 10 shows multiple holes) formed in the longitudinal wall; and a height setting tab (30, Fig.10) extending rearwardly from the joist support and attached thereto by a pair of spaced convergent legs (Converging Legs, Reproduced Fig. 6) capable of defining a 

    PNG
    media_image1.png
    313
    478
    media_image1.png
    Greyscale

Regarding claims 2 and 22, Visone in view of Lehman and Brekke further teaches at least one tooth extends rearwardly beyond the header-engaging back surface to a tip (Fig. 3, Lehman); and the tip and header-engaging back surface define therebetween a horizontal length which is within a range, but does not does not disclose the range being about 1/16 inch to about 3/16 inch.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a horizontal length of about 1/16 inch to about 3/16 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a length that was suitable for its practice. 
Regarding claims 5 and 6, Visone in view of Lehman and Brekke teaches it is known to have a header as set forth above and no portion of the joist hanger extending directly above a horizontal to portion of a header, but does not distinctly set forth the 
Regarding claim 7, Visone further discloses wherein the joist hanger is free of a built-in nail configured to be driven into the header by a tool (Figs. 9-10).
Regarding claim 9, Visone further discloses the bottom wall (forward portion of 30) and the tab (30) have respective top surfaces which are coplanar (Fig. 10).
Regarding claim 10, Visone further discloses a break- off zone (32, Figs 1-3 and 5-7) between the tab and the U-shaped support configured to facilitate breaking off the tab from the U-shaped (Fig. 9-10).
Regarding claim 11, Visone in view Lehman and Brekke further discloses no portion of the joist hanger extends rearwardly beyond the header-engaging back surface other than the at least one tooth and the height-setting tab (Figs. 9 and 10).
Regarding claims 12 and 26, Visone further discloses the longitudinal wall is a left longitudinal wall (12, Fig. 1) which is secured to and extends outwardly to the left of the left axial wall; the joist support comprises a right longitudinal wall (10, Fig. 1) which is secured to and extends outwardly to the right of the right axial wall; and a nail-receiving hole is formed in the right longitudinal wall.
Regarding claim 13, Visone further discloses a left hole (22, Fig. 1) formed in the left axial wall; and a right hole (22) formed in the right axial wall.
Regarding claim 15, Visone further discloses a first nail extending through the hole formed in the left longitudinal wall; a second nail extending through the hole formed in the right longitudinal wall; a third nail extending through the left hole; and a fourth nail extending through the right hole (Conventional fastening with use of fastening holes; Col.6. lines 13-22, Col.8, lines 6-10).
Regarding claim 16, Visone further discloses the left longitudinal wall (12, Fig. 1) is secured to the left axial wall at a left vertical bend (approximate 32); and the right longitudinal wall (10) is secured to the right axial wall at a right vertical bend (approximate 32).
Regarding claims 17 and 18, Visone further discloses the bottom wall is secured to the left axial wall (8, Fig. 1) at a left horizontal bend (20); and the bottom wall is secured to the right axial wall (6) at a right horizontal bend (18).
Regarding claim 21, Visone discloses a joist support (Fig. 9-10) having a bottom wall (30), left and right joist-engaging walls (6, 8; as labeled in Fig. 1) which extend upwardly from adjacent the bottom wall and define therebetween a joist- receiving space, and a longitudinal wall (10, 12; as labeled Fig. 1) having a header-engaging back surface, which engages a header when the joist hanger is secured to the header; a height setting tab (30) extending rearwardly from the joist support and attached thereof by a pair of spaced convergent legs (Converging Legs, Reproduced Fig. 6) to define a fracture zone.  Visone does not specifically disclose at least one tooth having opposed planar surfaces, the at least one tooth extending from a portion of a hole edge that defines a hole disposed through the longitudinal wall to form a tooth edge, the tooth edge being positioned closer to a top edge of the longitudinal wall than any portion of 
Regarding claim 22, Visone in view of Lehman and Brekke further discloses the tip of the at least one tooth extends beyond the header-engaging back surface, such that the tip and the header-engaging back surface define there between a horizontal In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a nailer or tooth that is bent backward to define a length at a distance from a surface from which it is supported. 
Regarding claim 23, Visone in view of Lehman and Brekke discloses wherein no portion of the joist hanger extends rearwardly beyond the header-engaging back surface (Fig. 1, Visone) other than the at least one tooth (Fig.3, Lehman ).
Regarding claim 24, Lehman further discloses in combination with the header, wherein the at least one tooth is inserted into the header so that the joist hanger is secured to the header solely by the at least one tooth (Lines 62-67).

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visone (U.S. Patent No. 7,448,178),  Lehman (U.S. Patent No. 478,163), Brekke (U.S. Publication No. 2012/0222382) further in view of Tamlyn (U.S. Publication No. 2006/0191233).
Regarding claim 14, Visone in view of Lehman and Brekke discloses the left axial wall comprises a flat left axial wall segment; the right axial wall comprises a flat right axial wall segment.  But does not disclose that the left and right axial walls have . 

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  Applicant argues that the combination of references do not teach a pair of spaced convergent legs defining a fracture zone or that the material of the facture zone is thinner than the material adjacent thereto. 
In response to Applicant’s arguments, Examiner respectfully disagrees.  The Applicant has not sufficiently defined the pair of convergent legs or thinner material of the fracture zone.  As set forth above, the Examiner broadly and reasonably interprets the pair of legs to be “convergent” upon both edges of the legs and the edges of the height setting tab.   In addition, the material of the fracture zone can be thinner in a variety of ways including width-wise.  Therefore, the Examiner maintains that Visone in view of Lehman teaches and suggests the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633